DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-17 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-19, respectively, of US Patent 11,185,443.  Applicant has filed a terminal disclaimed which was approved on 27 January 2022, therefore the rejection of claims 1-17 on the ground of nonstatutory obviousness-type double patenting is withdrawn.
3.	Claims 1-4, 11 and 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlin (US2018/0360310), and Claims 5-10 and 12-16 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 1 is independent.
	Applicant has amended claim 1 to include the allowable subject matter of claim 16 and canceled claim 16.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 17 January 2022, with respect to claims 1-17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of Claims 1-4, 11 and 17 and the objection to Claims 5-10 and 12-16 has been withdrawn. 


Allowable Subject Matter
4.	Claims 1-15 and 17 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667